Exhibit 10.4

AMENDMENT NO. 1

TO THE HOME DEPOT DEFERRED

COMPENSATION PLAN FOR OFFICERS

(As Amended and Restated Effective January 1, 2008)

WHEREAS, The Home Depot, Inc. (the “Company”) amended and restated The Home
Depot Deferred Compensation Plan For Officers effective January 1, 2008 to
comply with the requirements of Section 409A of the Internal Revenue Code (the
“Plan”); and

WHEREAS, the Leadership Development and Compensation Committee of the Board of
Directors has delegated authority to the Company’s Executive Vice President –
Human Resources to adopt any amendments deemed necessary or advisable for the
Company’s deferred compensation arrangements to comply with Code Section 409A
and other applicable law; and

WHEREAS, the Company desires to further amend the Plan to reflect subsequent
interpretive guidance under Section 409A and to clarify certain Plan provisions;

NOW, THEREFORE, BE IT:

RESOLVED, that the Plan is amended, effective January 1, 2009, as follows:

 

  1. The last sentence of Section 2.6 is amended by replacing “this Section 2.5”
with “this Section 2.6.”

 

  2. Section 2.11 is amended to read as follows:

“Distribution Date” means the earliest of the following events: (1) December 1
of the calendar year elected by the Participant that is after the Plan Year for
which the deferrals are made; (2) the January 1 next following the Participant’s
Separation from Service for any reason (including death) before the
Participant’s Retirement Date; (3) the January 1 next following the
Participant’s Retirement Date or, if elected by the Participant, the January 1
next following the one (1)-year anniversary of the Participant’s Retirement
Date; (4) the date of the Participant’s Disability prior to Separation from
Service, or (5) if elected by the Participant, the date of a Change in Control.
Notwithstanding the foregoing, in the case of a distribution to a Specified
Employee on account of Separation from Service pursuant to clause (2) or
(3) above for any reason other than the Participant’s death, the Distribution
Date shall be the later of (i) the first business day of the seventh month
following the date of the Specified Employee’s Separation from Service or
(ii) the applicable January 1.

 

  3. Section 2.23 is amended to read as follows:

“Related Company” means any trade or business, whether or not incorporated,
which is a member of a controlled group of corporations within the meaning of
Code Section 414(b) that includes the Company, or is under common control with
the Company within the meaning of Code Section 414(c).

 

  4. Section 2.27 is amended to read as follows:

“Specified Employee” is an employee who on the date of his or her Separation
from Service is a “specified employee” within the meaning given such term under
Code Section 409A and the regulations thereunder applying the default criteria,
provided



--------------------------------------------------------------------------------

that the alternative use of Form W-2 compensation under Treasury Regulations
Section 1.415(c)-2(d)(4) and the exclusion of foreign compensation paid to
certain non-resident aliens under Treasury Regulations Section 1.415(c)-2(g)(ii)
shall apply in determining an employee’s compensation. The foregoing definition
shall apply with respect to all nonqualified deferred compensation plans, within
the meaning of Code Section 409A, maintained by the Company or any Related
Company.

 

  5. Section 3.3 is amended by adding the following sentence to the end thereof:

If Base Compensation for a payroll period that includes December 31 of a Plan
Year is not paid until the following Plan Year, then the deferral election in
effect for the following Plan Year shall apply to the payroll period that
includes the immediately preceding December 31.

 

  6. Section 3.5 is amended by adding the following sentence to the end thereof:

To the extent required by the terms of a Code Section 401(k) Plan maintained by
a Participating Company, a Participant’s deferrals shall be suspended following
the Participant’s hardship distribution from such Code Section 401(k) plan.

 

  7. Section 3.6 is amended by adding the following sentence to the end thereof:

Notwithstanding the foregoing, if a discretionary contribution relates to past
service, the Distribution Date with respect to the portion of the Participant’s
Account attributable to such contribution shall be the January 1 next following
the date of the Participant’s Separation from Service (subject to any delay
required under the last sentence in Section 2.11 if the Participant is a
Specified Employee), and such distribution shall be made in a lump sum,
provided, to the extent permitted under Code Section 409A, the Committee may
provide for, or in its discretion may allow a Participant to elect, a different
Distribution Date and/or form of distribution.

 

  8. Section 4.5 is amended by adding the following sentence to the end thereof:

Notwithstanding anything in this Section 4.5 to the contrary, no contributions
will be made to the trust and no assets will be set aside to fund benefits under
the Plan if such contributions or setting aside would be treated as a transfer
of property under Code Section 83 pursuant to Code Section 409A(b).

 

  9. Section 5.2 is amended by adding the following sentence to the end thereof:

Any change to the form of payment of a Participant’s Retirement benefits made
more than twelve (12) months prior to the date on which the Participant attains
age sixty-five (65) shall not take effect until twelve (12) months prior to the
date on which the Participant attains age sixty-five (65).

 

  10. Section 5.3 is amended by deleting the second sentence thereof.

 

  11. The third sentence of Section 5.4 is amended to read as follows:

Notwithstanding the Participant’s election as to the time and form of payment,
if the Participant Separates from Service before his or her Retirement Date for
any reason other than death, then the Participant’s entire Account (including
any amounts with respect to which installment payments have previously
commenced) shall be paid to

 

2



--------------------------------------------------------------------------------

the Participant in a single sum cash payment upon the January 1 next following
the Participant’s Separation from Service or, with respect to a Specified
Employee, upon the later of (i) the first business day of the seventh month
following the date of the Participant’s Separation from Service or (ii) the
January 1 next following the Participant’s Separation from Service.

 

  12. The first sentence of Section 5.6 is amended to read as follows:

If a Participant becomes Disabled before the Participant’s Separation from
Service, vested amounts credited to the Participant’s Account shall be
distributed to the Participant, in accordance with the Participant’s Disability
distribution election in accordance with Section 5.3 and 5.4 subject to the
Administrative Committee’s determination of the Participant’s Disability.

 

  13. Section 5.7 is amended by deleting the next-to-the-last sentence thereof.

 

  14. Section 5.10 is amended to read as follows:

Payment Timing. No payment scheduled to be made under this Section 5 may be
accelerated except in accordance with Code Section 409A (for example, upon
certain terminations of the Plan, limited cash-outs or to avoid certain
conflicts of interest), provided that in no event may a Participant elect
whether any scheduled payment will be accelerated. All payments scheduled to be
made under this Section 5 shall be made no later than the date required under
Code Section 409A.

 

  15. The last sentence of Section 5.11 is amended to read as follows:

The Participating Company shall be entitled to deduct from other compensation
payable to the Participant, any employment or other tax required to be withheld
as amounts are deferred under the Plan and the Participating Company may adjust
the Participant’s deferral election to cover required state and local tax
withholdings.

 

  16. The last sentence of Section 6.7 is amended to read as follows:

Following a distribution pursuant to this Section 6.7, a Participant shall not
be eligible to make a deferral election pursuant to Section 3.3 with respect to
Base Compensation or Bonus Compensation earned in the Plan Year following the
date of such distribution, or with respect to any Performance-Based Bonus for
any performance period beginning in the next following Plan Year.

 

  17. In all other respects, the Plan is hereby confirmed and ratified in its
entirety.

 

THE HOME DEPOT, INC.

By: 

  /s/ Timothy M. Crow      

Timothy M. Crow

Executive Vice President-Human Resources

Date Signed:  2/18/2008

 

3